DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 7th, 2022 in response to the Final Office Action mailed on October 7th, 2022.  Per Applicant's response, Claims 1-4 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-5 & 7-9 still remain pending.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Objections
Claims 3-4  were previously objected to for minor informalities. Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 2-6 & 8-9 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, rendering the previous 112(b) rejections moot.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed December 7th, 2022, with respect to the prior art rejection using Zhao have been fully considered and are persuasive.  In particular, Applicant’s submission of an English Translation of the foreign priority application as well as a Declaration Under 37 CFR 1.130 have overcome the Zhao rejection.  Therefore, the previous rejection using Zhao has been withdrawn.   However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0151133 to Luettgen et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0151133 to Luettgen et al.
	In regards to independent Claim 1, and with particular reference to Figures 1A, 5A, & 10A, Luettgen et al. (Luettgen) discloses:

(1)	A pump assembly (Fig. 1; 100; “oral irrigator”; Abstract) comprising: a motor assembly (172, 216), the motor assembly including a motor shaft (216); a motor housing (102, 104), the motor assembly received in the motor housing (Fig. 5A); a transmission assembly (174) driven by the motor assembly (Fig. 10A); a pump (176) connected to the transmission assembly (Fig. 10A); and a pipe assembly (206) connecting the motor housing (i.e. portion 104) and the pump (Fig. 5A; paras. 75, 144); wherein at least two mutually independent heat dissipation portions (fluid reservoir 154 & circuit board 196 are both portions capable of heat dissipation) are provided in the motor housing (Fig. 5A); wherein the transmission assembly (174) comprises an integrated transmission shaft (224) being perpendicular to the motor shaft of the motor assembly (Fig. 10), an eccentric block (235) sleeved on the transmission shaft and connected to the pump assembly (Figs. 5B, 10A), a small gear (218) sleeved on the motor shaft (Fig. 10A), a large gear (220) sleeved on the transmission shaft and connected to the small gear (Fig. 10A), and a bearing (304) sleeved on a lower end of the transmission shaft under the large gear (Fig. 5B; para. 116), the transmission shaft is rotatably mounted to a transmission housing (182, 184).

In regards to Claim 7, the pipe assembly includes a water inlet pipe (122; Fig. 5A) and a connecting pipe (206), and the motor housing is provided with a water inlet (124) and a water outlet (479), the pump is provided with a pump inlet (165), the water inlet pipe is connected to the water inlet of the motor housing (Fig. 5A), and the connecting pipe is connected to the water outlet of the motor housing and the pump inlet of the pump (Fig. 5A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luettgen (applied above) in view of CN 103946544 to Jones (attached to previous office action).
In regards to Claim 8, Luettgen discloses the pump assembly according to claim 1, wherein the pump includes a plunger (240, 248) connected to the transmission assembly (as shown in Fig. 10B) and a plunger cavity for receiving the plunger (formed by pump cylinder 239; Figs. 10-11), and the plunger includes a connecting portion (240) connected to the transmission assembly (Fig. 10B), a main body portion (248; Fig. 10B) and a head portion (270; Fig. 10B), and a first annular groove (272) is located at a position of the main body near the head (Fig. 10B).  However, Zhao does not further disclose that the plunger is provided with a plastic plug blocking the opening extending from the head to the main body portion.
Jones remedies this deficiency.  Jones discloses a piston (20; Figs. 5a-5b) for an injection fluid pump, wherein the piston reciprocates within a cylinder (30).  Jones go on to disclose that the plunger is provided with a plastic plug/barrier (10; “barrier portion can be made of a plastic material”; para. 65) blocking the opening extending from the head to the main body portion (Fig. 5a), as well as a first annular groove (formed within lip 13; Fig. 7) is located at a position of the main body near the head (i.e. to receive tip seal 15; Fig. 7).  Jones makes clear that with his plastic barrier 10 and associated seal 15, good sealing contact is continuously maintained between the piston body and the cylinder (para. 71) while also reducing frictional force between the piston and cylinder (paras. 76-77).  Therefore, to one of ordinary skill desiring a piston with improved sealing and reduced frictional losses, it would have been obvious to utilize the techniques disclosed in Jones in combination with those seen in Luettgen in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Luettgen’s piston with the piston structure taught in Jones in order to obtain predictable results; those results being a piston that provides more reliable sealing and reduced frictional losses.

Allowable Subject Matter
Claim 4 is allowed.

Claims 2-3, 5, & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendments filed on September 5th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC